- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2010 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A . CONTRACTS WITHSAME GROUP I TEM RELATED PARTY AGREEMENT AGREEMENT TERMS AND CONDITIONS RELATION WITH THE COMPANY ORIGINAL AMOUNT TERMINATION CONDITIONS OUTSTANDING AMOUNT R$ THOUSAND/US$ THOUSAND D ATE MATURITY DATE R$ THOUSAND D ATE 01 Banco Santander, S.A.  (Spain) Loans and advances to credit institutions  deposit of availabilities outside of Brazil (overnight transaction)  Interest of 0.21% per year. Controlling Shareholder US$ August 27, 2010 August 30, 2010 Upon maturity R$ 2.291.246 August 27, 2010 02 Banco Santander, S.A.  Espanha Depósitos de instituições de crédito - Captação de Recursos através de operações de repasses no exterior destinados à aplicação nas operações comerciais com clientes da Companhia. Interest between 0.40% and 6.35% plus foreign exchange variation Controlling Shareholder N.A. Variable November 22, Upon maturity R$ 3.362.087 July 31, 2010 I TEM RELATED PARTY AGREEMENT AGREEMENT TERMS AND CONDITIONS RELATION WITH THE COMPANY ORIGINAL AMOUNT TERMINATION CONDITIONS OUTSTANDING AMOUNT R$ THOUSAND/US$ THOUSAND D ATE MATURITY DATE R$ THOUSAND D ATE 03 Banco Santander, S.A.  (Spain) Loans and advances to credit institutions - Time Deposits Interest 1.19563% e 1.76375% Controlling Shareholder' affiliates US$ March 26, 2010 and May 25, 2010 November 22, 2010 and February 28, 2011 Upon maturity R$ 2.296 August 27, 2010 04 Banco Santander, S.A.  Espanha Loans and advances to credit institutions - Time Deposits Interest 1.19563% (Libor 6 m + 50 bps). Controlling Shareholder US$ 800,000 May 25, 2010 Upon maturity R$ 1.407 August 27, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date:August 31, 2010 Banco Santander (Brasil) S.A. By: /
